       Case 2:19-cv-01848-JCC-MLP Document 98 Filed 03/04/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 2                                      AT SEATTLE
 3    COGNIZANT WORLDWIDE LIMITED and                   Case No. 2:19-cv-01848-JCC-MLP
      COGNIZANT TECHNOLOGY
 4    SOLUTIONS U.S. CORPORATION,
 5                                                        ORDER GRANTING EXTENSION OF
                     Plaintiffs,                                     TIME
 6
                v.                                      NOTE ON MOTION CALENDAR:
 7                                                      March 3, 2021
      BARRETT BUSINESS SERVICES, INC.
 8
                     Defendant.
 9

10
            For good cause show, the Court extends the deadlines set in the September 14, 2020 order as
11
     follows:
12

13
                             EVENT                                       NEW DATE
14       JURY TRIAL to begin at 9:30 a.m., in 12/13/2021
         Courtroom 16206 on:
15       Deadline for amending pleadings                 As provided for in Judge Coughenour’s ruling
                                                         on the motion to dismiss
16
         Reports of expert witnesses under FRCP 06/03/2021
17       26(a)(2) due
         All motions related to discovery must be filed 07/12/21
18       by this date and noted for consideration no
         later than the third Friday thereafter (see
19       LCR7(d))
20       Rebuttal expert disclosures under FRCP 07/14/2021
         26(a)(2) due
21       Discovery to be completed by                    07/23/2021
         All dispositive motions and motions to          08/19/2021
22       exclude expert testimony for failure to satisfy
         Daubert must be filed pursuant to LCR 7(d)
23
         Mediation per LCR 39.1 held no later than       08/19/2021
24
         All motions in limine must be filed by this 11/11/2021
25       date and noted on the motion calendar no later
         than the third Friday after filing but no later
26       than the Friday before the pretrial conference
27       (see LCR 7(d)(4))
         Agreed LCR 16.1 Pretrial Order due              11/18/2021

                                                                    HINSHAW & CULBERTSON LLP
                                                                    151 N. FRANKLIN ST., STE. 2500
                                                                           CHICAGO, IL 60606
                                                                   Main: 312-704-3000 Fax: 312-704-3001
                                                                                          1014128\307643188.v1
       Case 2:19-cv-01848-JCC-MLP Document 98 Filed 03/04/21 Page 2 of 2




 1       Trial briefs, proposed voir dire and jury 11/29/2021
         instructions, and trial exhibits due.
 2

 3
      DATED this 4th day of March, 2021.
 4

 5                                                    A
                                                      MICHELLE L. PETERSON
 6                                                    United States Magistrate Judge
 7

 8

 9
10   Proposed order presented by:

11   Peter E. Pederson, WSBA #35856
     151 North Franklin Street, Suite 2500
12   Chicago, IL 60606
     Email: ppederson@hinshawlaw.com
13   Telephone: 312-704-3604
14   Facsimile: 312-704-3001

15   S. Karen Bamberger, WSBA #18478
     701 Pike Street, Suite 1400
16   Seattle, WA 98101-3927
     Telephone: 206-292-9988
17
     kbamberger@bpmlaw.com
18   Attorneys for Defendant, Barrett Business Services, Inc.

19

20

21

22

23

24

25

26
27

                                                                 HINSHAW & CULBERTSON LLP
                                                                 151 N. FRANKLIN ST., STE. 2500
                                                                        CHICAGO, IL 60606
                                                                Main: 312-704-3000 Fax: 312-704-3001
                                                                                       1014128\307643188.v1
